 



EXHIBIT 10.56
ASSIGNMENT AND ASSUMPTION OF LEASE
            AGREEMENT dated as of the 19th day of September, 2005, between
SUTTON HILL CAPITAL L.L.C., a New York limited liability company, having an
office at 120 North Robertson Blvd., 3rd Floor, Los Angeles, CA 90048
(“Assignor”) and SUTTON HILL PROPERTIES, LLC, a Nevada limited liability
company, having an office at c/o Reading International Inc., 500 Citadel Drive,
Suite 300, Commerce, CA 90040 (”Assignee”).
            WHEREAS, the Assignor is the tenant under a ground lease dated
February 9, 1961 between Assignee, as successor-in-interest to Andrew C. Mayer,
Berna L. Osnos, Francis M. Perlman and Richard Heller, Frances H. Cahen and
Phillis H. Rosenthal, as Trustees under the Last Will and Testament of Isaac S.
Heller, deceased, as landlord (the “Landlord”), and Turtle Bay Theatre
Corporation, as tenant, a Memorandum of which was recorded in the Office of the
City Register, New York County (the “Office”) on August 14, 1961, in liber 5159,
cp 151, as assigned by Cinema 5 Ltd. to Sutcin Holding Corp. by assignment dated
as of December 31, 1984, recorded in the Office on February 26, 1985 in reel
880, page 1155, by Sutcin Holding Corp. to Sutton Hill Associates by unrecorded
assignment dated as of July 3, 1986 and by Sutton Hill Associates to Assignor by
Assignment dated July 28, 2000, and recorded on September 19, 2000 in reel 3160,
page 2497, and as amended by Extension and Modification of Lease Agreement dated
as of June 1, 2005 between Assignee’s predecessor-in-interest and Assignor, a
Memorandum of which was recorded in the Office on June 10, 2005 under CRFN
2005000338999 (collectively, the “Lease”), covering the parcel of land located
at 1001-1007 Third Avenue, New York, New York, as more particularly set forth on
Exhibit A annexed hereto (the “Premises”).
            NOW, THEREFORE, in consideration of the mutual promises herein
contained and other good and valuable considerations, receipt of which is hereby
acknowledged, the Assignor hereby assigns, conveys and transfers to the
Assignee, its successors and assigns, all of Assignor’s right, title and
interest in and to the Lease.

 



--------------------------------------------------------------------------------



 



            TO HAVE AND TO HOLD the same unto the Assignee, its successors and
assigns, from this day forward for the remainder of the term of the Lease, as
same may be modified or extended.
            Assignee hereby assumes the performance of all the terms, covenants
and conditions of the Lease on the part of the tenant arising after the date
hereof.
            It is the intention of the parties hereto that, notwithstanding
Assignee’s ownership of the fee interest of the Premises and of the Landlord’s
interest under the Lease, the assignment and assumption of Assignee’s interest,
as tenant under the Lease, shall not result in a merger of the fee and leasehold
estates in and to the Premises, and that the Lease shall remain in full force
and effect.
            Assignor shall indemnify, defend and hold harmless Assignee from and
against any liability, claim, damage or expense (including, without limitation,
reasonable attorneys’ fees) arising or accruing on or prior to the date hereof
under, with respect to or in connection with any obligation of Tenant under the
Lease, except for any liability, claim, damage or expense resulting from the
acts or omissions of Assignee or its affiliate, Citadel Cinemas, Inc.
(“Citadel”) or their respective contractors and any obligations assumed by
Citadel under the Master Operating Lease dated July 28, 2000, as amended between
Assignor as Landlord and Citadel as Tenant (the “Citadel Lease”).
Notwithstanding anything to the contrary set forth herein, the Assignor’s
indemnity obligations are limited to those in the existing Citadel Lease and
have not been expanded.
            Assignee shall indemnify, defend and hold harmless Assignor from and
against any liability, claim, damage or expense (including, without limitation,
reasonable attorneys’ fees) arising or accruing after the date hereof under,
with respect to or in connection with any obligation of Tenant under the Lease,
except for any such liability, claim, damage or expense (a) arising under any
agreement between Assignor and Assignee with respect to the Premises or any
document executed pursuant to any such agreement or (b) resulting from the acts
or omissions of Assignor or its agents, employees, contractors, subtenants
(other than Citadel) or licensees.
            Assignor, in compliance with Section 13 of the Lien Law, covenants
that it will receive the consideration for this conveyance and will hold the
right to receive such consideration as

2



--------------------------------------------------------------------------------



 



a trust fund to be applied first for the purpose of paying the cost of the
improvement and will apply the same first to the payment of the cost of the
improvement before using any part of the total of the same for any other
purpose.
            This agreement shall be binding upon and shall inure to the benefit
of the parties hereto and their respective legal representatives, successors and
assigns.
            IN WITNESS WHEREOF, the Assignor and the Assignee have duly executed
this instrument the day and year first above written.

              SUTTON HILL CAPITAL L.L.C.
 
       
 
  By:   /s/ James J. Cotter
 
       
 
      Name: James J. Cotter
 
      Title: Manager
 
       
 
  By:   /s/ Michael R. Forman
 
       
 
      Name: Michael R. Forman
 
      Title: Manager
 
            SUTTON HILL PROPERTIES, LLC
 
       
 
  By:   /s/ S. Craig Tompkins
 
       
 
      Name: S. Craig Tompkins
 
      Title: President
 
      Federal ID No.: 20-1163759

3



--------------------------------------------------------------------------------



 



             
STATE OF
    )      
 
    )     ss.:
COUNTY OF
    )      

            On                     , 2005, before me, the undersigned,
personally appeared James J. Cotter, personally known to me or proved to me on
the basis of satisfactory evidence to be the individual whose name is subscribed
to the within instrument and acknowledged to me that he executed the same in his
capacity (ies), and that by his signature on the instrument, the individual, or
the person upon behalf of which the individual acted, executed the instrument.

               
 
      Notary Public

             
STATE OF
    )      
 
    )     ss.:
COUNTY OF
    )      

            On                     , 2005, before me, the undersigned,
personally appeared Michael R. Forman, personally known to me or proved to me on
the basis of satisfactory evidence to be the individual whose name is subscribed
to the within instrument and acknowledged to me that he executed the same in his
capacity (ies), and that by his signature on the instrument, the individual, or
the person upon behalf of which the individual acted, executed the instrument.

               
 
      Notary Public

             
STATE OF
    )      
 
    )     ss.:
COUNTY OF
    )      

            On                     , 2005, before me, the undersigned,
personally appeared S. Craig Tompkins, personally known to me or proved to me on
the basis of satisfactory evidence to be the individual whose name is subscribed
to the within instrument and acknowledged to me that he executed the same in his
capacity (ies), and that by his signature on the instrument, the individual, or
the person upon behalf of which the individual acted, executed the instrument.

               
 
      Notary Public

4